Title: From George Washington to Major General Benedict Arnold, 11 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters Orange Town 11th Augt 1780.
					
					I yesterday recd your favor of the 8th: The Commy General of Issues must be supposed to have the best knowledge of the Affairs of his department, and therefore any directions given by him to draw from one post to supply Troops at another ought to be complied with. In the present instance our dependence is upon part of the stock of Rum at West point, and you will for that reason permit the remainder of the quantity ordered to come forward.
					I have received intelligence that the British Troops which lately returned from the Eastward and debarked upon Long Island have orders to embark again. I cannot suppose that they mean again to go towards Rhode Island, neither can I think that in the present situation of

matters they can expect any success from an attempt upon West point, but in order that we may run no risque; I shall write to Colo. Malcom directing him to halt in the neighbourhood of Haverstraw till further orders. He will from thence be in supporting distance of the posts should a serious move up the River take place. You will also detain all the Militia of Massachusetts and New Hampshire who may come in, untill we receive more certain intelligence of the views and intentions of the Enemy. You will put all your posts upon their guard. They can be affected by nothing but a surprize while this Army lays so near them.
					We shall have occasion to throw up some small Works at Dobbs’s ferry to secure the intended communication at that place, and in order that we may finish them in the most expeditious manner, you will be pleased to order sixty of Colo. Baldwins regimented Artificers to come immediately down here.
					Colo. Hay writes that he shall be able to lay up some stock of Hay at Fishkill provided orders are given that none shall be issued while pasture is to be had, except upon such occasions as you or the Deputy Qr Master Genl at the post shall think proper. This measure appears necessary, and you will therefore be pleased to give orders to have it carried into execution.
					A new Qr Mr General (Colo. pickering) is appointed. Whether he will be supplied with the means of procuring what is necessary in the department, or whether the new System is calculated to produce them, is yet to be known. In the mean time you can only proceed in working up the materials which you find upon hand. I am Dear Sir Yr most obt and humble Servt
					
						Go: Washington
					
				